PER CURIAM.
We adhere to our recent decision in Patterson v. State, 408 So.2d 785 (Fla. 2d DCA 1982), and, therefore, hold that it was error to impose the three-year mandatory minimum term of imprisonment specified in section 775.087, Florida Statutes (1979), upon appellant when he was sentenced under the Youthful Offender Act, chapter 948, for the crime of attempted armed robbery. Trent v. State, 403 So.2d 1131 (Fla. 4th DCA 1981). And, for the reasons set out in Patterson, we reject appellant’s contention that his sentence is illegal under Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981).
Therefore, we vacate the three-year mandatory minimum provision, but otherwise affirm his sentence.
BOARDMAN, A. C. J., and DANAHY and SCHOONOVER, JJ., concur.